In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated January 24, 2001, which denied its motion for summary judgment on the third-party complaint and granted the cross motion of the third-party defendant for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The third-party defendant, Arctic Metal Products Corp., made a prima facie showing of entitlement to judgment as a matter of law by establishing that as tenant, it was not responsible for removing snow and ice from the subject parking lot (see, Alvarez v Prospect Hosp., 68 NY2d 320). In opposition to the cross motion, the defendant third-party plaintiff, Vasap Construction Corp., failed to raise a triable issue of fact as to whether Arctic Metal Products Corp. breached its lease (see, CPLR 3212 [b]; Putnam v Stout, 38 NY2d 607). Krausman, J. P., Luciano, Smith and Adams, JJ., concur.